Citation Nr: 1519228	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable rating for costochondritis of the right anterior chest wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to June 2005 and from March 2010 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain outstanding treatment records.

During the Veteran's March 2011 VA examination, he reported that he was treated for his disability by a chiropractor in September 2010.  He was treated three times per week.  He also reported that he was diagnosed with slipped rib syndrome by Dr. A, an orthopedist and flight surgeon in Salt Lake City.  He continued to be treated by Dr. A.  The Board observes that records from the Veteran's chiropractor and Dr. A. have not been submitted and attempts to retrieve them have not been made.

Further, during the March 2011 VA examination, the Veteran stated that two weeks prior thereto, he had a magnetic resonance imaging (MRI) and x-ray of his neck and thoracic spine at the Salt Lake Regional Hospital.  These records are also not of record.

During his February 2013 examination, the Veteran reported that he was in physical therapy at C.E.P.T.  Records from this facility are not of record.

On remand, attempts must be made to obtain the outstanding medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c) (2014).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Accordingly, on remand all VA treatment records must be obtained and attempts to obtain private treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the claims file.

2. Ask the Veteran to identify all private medical providers that have treated his costochondritis and to provide an Authorization and Consent form for each provider so that VA can attempt to obtain the records for review.  The Veteran should be asked to provide a consent form for his chiropractor; for Dr. A., an orthopedist and flight surgeon in Salt Lake City; for Salt Lake Regional Hospital; and for his physical therapy records at C.E.P.T.  The Veteran must be informed that he can obtain and submit the records for VA review.  All attempts to obtain these records must be documented in the claims file.

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




